   Case 20-00475        Doc 28    Filed 02/18/21 Entered 02/18/21 13:10:12             Desc Main
                                    Document     Page 1 of 4

                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )
                                              )
IESHA T. GORDON,                              )      No. 20-00475
                                              )
                       Debtor.                )

                                      NOTICE OF MOTION
TO:
         VIA ORDINARY MAIL:                            VIA ELECTRONIC MEANS:
         Iesha T. Gordon                               M.O. Marshall
         3836 W 115th Place                            Bankruptcy Trustee
         Alsip, IL 60803                               ecf@55chapter13.com

         VIA ELECTRONIC MEANS:                         VIA ELECTRONIC MEANS:
         David M. Siegel                               Patrick S. Layng
         Attorney for Debtor                           Office of the US Trustee Region 11
         davidsiegelbk@gmail.com                       USTPRegion11.ES.ECF@usdoj.gov

         VIA ELECTRONIC MEANS:
         PRA Receivables Management, LLC
         claims@recoverycorp.com

      THIS COMMUNICATION IS AN ATTEMPT TO COLLECT A DEBT, AND ANY
          INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

       PLEASE TAKE NOTICE that on March 10, 2021, at 10:00 a.m., I will appear
telephonically before the Honorable Jack B. Schmetterer, or any judge sitting his place, and present
the Motion for Relief from Automatic Stay, a copy of which is attached.

       This motion will be presented and heard telephonically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following information—
Toll Free Number: 1-877-336-1839; Access Code: 3900709.

         If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.

                                                     /s/     Allison E. Walsh
                                                             Brooks Law Firm, P.C.
                                                             3725 Blackhawk Road, Suite 200
                                                             Rock Island, IL 61201
                                                             Phone: 309-786-4900
                                                             aew@brookslawfirmpc.com
   Case 20-00475       Doc 28    Filed 02/18/21 Entered 02/18/21 13:10:12            Desc Main
                                   Document     Page 2 of 4

                                 CERTIFICATE OF SERVICE

       I, the undersigned, certify that I served a copy of this Notice with attached Motion, upon the
parties listed above, via electronic means or by mailing the same in a properly addressed envelope,
postage prepaid, from 3725 Blackhawk Road, Suite 200, Rock Island, Illinois 61201 on the 18th day
of February, 2021.


                                                    /s/     Allison E. Walsh
   Case 20-00475        Doc 28     Filed 02/18/21 Entered 02/18/21 13:10:12           Desc Main
                                     Document     Page 3 of 4

                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )
                                              )
IESHA T. GORDON,                              )      No. 20-00475
                                              )
                       Debtor.                )

                              MOTION FOR RELIEF FROM STAY

         COMES NOW Creditor, Vibrant Credit Union, by and through its attorneys, Brooks Law

Firm, P.C., for its Motion for Relief from Automatic Stay states:

         1.     The Debtor in this cause filed a Petition for Chapter 13 Bankruptcy Relief on

January 8, 2020.

         2.     Vibrant Credit Union is a creditor of Debtor, IESHA T. GORDON.

         3.     On or about July 12, 2018, Debtor and non-filing co-debtor, QUINCY J. ILME,

entered into a Closed-End Note, Disclosure, Loan and Security Agreement with Vibrant Credit

Union for the purchase of a 2018 Mercedes-Benz GLC Class. (See attached Exhibit “A”).

         4.     As security for the performance of the terms of the Contract, the non-filing co-

debtor, QUINCY J. ILME, granted Vibrant Credit Union a security interest in the 2018 Mercedes-

Benz GLC Class, Vehicle Identification Number WDC0G4KB6JV026201.

         5.     Vibrant Credit Union perfected its first security interest in the vehicle by having it

recorded on the Certificate of Title to a Vehicle as issued by the State of Illinois. (See attached

Exhibit “B”).

         6.     Pursuant to the Contract, the Debtor and non-filing co-debtor, QUINCY J. ILME,

agreed to make monthly payments of principal and interest until the loan was paid in full.

         7.     The account is due for the July 26, 2020, payment and each payment thereafter. The

outstanding payoff balance under the contract is $41,291.50.
   Case 20-00475        Doc 28     Filed 02/18/21 Entered 02/18/21 13:10:12              Desc Main
                                     Document     Page 4 of 4

       8.      The Debtor’s Chapter 13 Plan provides for the non-filing co-debtor, QUINCY J.

ILME, to make payments directly to Vibrant Credit Union.

       9.      Pursuant to 11 U.S.C. §362(d), Vibrant Credit Union is not adequately protected and

relief from the automatic stay is appropriate in that the interests of Vibrant Credit Union would be

irreparably harmed by continuation of the stay.

       10.     That the provisions of Bankruptcy Rule 4001(a)(3) should be waived.

       WHEREFORE secured creditor, Vibrant Credit Union prays:

       A.      That this Court, on such notice and hearing as it may direct, enter and enroll an

Order pursuant to 11 U.S.C. §362(d) to terminate the automatic stay so that Vibrant Credit Union

can seek the return of said property;

       B.      That this Court waive the provisions of Bankruptcy Rule 4001(a)(3); and,

       C.      That this Court grants such relief as may be equitable in the premises.

                                                     Respectfully submitted,

                                                     /s/ Allison E. Walsh
                                                     Brooks Law Firm, P.C.
                                                     3725 Blackhawk Road, Suite 200
                                                     Rock Island, IL 61201
                                                     Telephone: 309-786-4900
                                                     Facsimile: 309-786-4940
                                                     aew@brookslawfirmpc.com
                                                     ATTORNEYS FOR
                                                     VIBRANT CREDIT UNION
